Case 2:18-cv-08292-SDW-LDW Document 10 Filed 10/02/18 Page 1 of 1 Page|D: 42

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

EDWARD DABAL, Civil Action No.

plaintig; 18-8292 (sDw) (LDW)
v` so-DAY oRDER
IMPULSE coURIER sERVIcE INC., $BHINI;IS:,§§;IXE:¥ON

Defendant.

 

 

The parties having reported that this matter is settled in principle,

IT IS, on this 2nd day of October 2018,

ORDERED that this action and any pending motions are hereby administratively
terrninated; and it is further

ORDERED that this shall not constitute a dismissal Order under Federal Rule of Civil
Procedure 41; and it is ii.u'ther

ORDERED that within 60 days after entry of this Order (or such additional period
authorized by the Court), the parties shall file all papers necessary to dismiss this action under
Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated, request that the action
be reopened; and it is further

ORDERED that, absent receipt from the parties of dismissal papers or a request to reopen

the action within the 60-day period, the Court shall dismiss this action, without iiirther notice, with

ja ?`i. wm

eda Dunn Wettre
United States Magistrate Judge

prejudice and without costs.

